DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS filed 12/30/2020 has been considered.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (U.S. Patent Application Publication Number 2019/0028851).
Regarding claim 1, Hansen discloses a method comprising: initiating a transmission of location data generated by one or more location sensors of a device (paragraph 81, obtains first indicator of first location); in response to the transmission, receiving a challenge generated for the location data (paragraph 82, identifying user at first location); generating a biometric mapping message based on the challenge and biometric data of a user (paragraph 82, biometric scan), wherein the user is associated with the device at a time the location data was generated (paragraph 82, identifies user at first location at first time period); and providing the biometric mapping message as an output (paragraph 85, stores record), wherein the output of the biometric mapping message indicates a proof of a presence of the user within a proximity of the device at the time the location data was generated (paragraph 80, presence confirmation).
Regarding claim 3, Hansen discloses wherein the biometric data is based on a stable biometric mapping of the user (paragraph 49, user biometric sensor).
Regarding claim 4, Hansen discloses transmitting a request to retrieve the location data; in response to the request, receiving the challenge generated for the location data; generating another biometric mapping message based on the challenge and the biometric data of the user; transmitting the another biometric mapping message; and receiving the location data that is matched to the another biometric mapping message (paragraph 76, user wishes to provide alibi, and paragraph 57, alibi includes time-stamped location history).
Regarding claim 7, Hansen discloses retrieving other data from one or more other devices with connectivity to the device, wherein the proof of the presence of the user is further based on the other data (paragraph 40, separate sensors monitor separate parameters).
Regarding claim 8, Hansen discloses validating the proof of the presence of the user based on one or more check points (paragraph 49, user check-in).
Regarding claim 9, Hansen discloses receiving a real-time request to validate the proof of the presence of the user, wherein the real-time request includes an instruction to perform a route change, a maneuver, a task, or a combination thereof, wherein the proof of the presence of the user is validated based on detecting that the instruction has been performed in response to the real-time request (paragraph 49, user interacts with application to perform check-in).
Regarding claim 10, Hansen discloses validating the proof of the presence of the user based on a sequential revealing of device information (paragraph 57, time-stamped location history), wherein the device information includes additional sensor data from one or more additional sensors of the device (paragraph 83, second indicator of first location).
Regarding claim 12, Hansen discloses wherein the user is granted access to one or more legal rights, one or more products, one or more services, or a combination thereof based on the proof of the presence of the user (paragraph 3, litigation purposes, etc.).
Regarding claim 13, Hansen discloses an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, receive location data generated by one or more location sensors of a device (paragraph 81, obtains first indicator of first location); generate a challenge for the location data (paragraph 82, identifying user at first location); transmit the challenge to the device (paragraph 82, identifying user at first location); in response to the challenge, receive and store a biometric mapping message generated based on the challenge and biometric data of a user from the device (paragraph 82, biometric scan, and paragraph 85, stores record), wherein the user is associated with the device at a time the location data was generated (paragraph 82, identifies user at first location at first time period) and wherein an output of the biometric mapping message indicates a proof of a presence of the user within a proximity of the device at the time the location data was generated (paragraph 80, presence confirmation).
Regarding claim 15, Hansen discloses wherein the biometric data is based on a stable biometric mapping of the user (paragraph 49, user biometric sensor).
Regarding claim 16, Hansen discloses wherein the apparatus is further caused to: receive a request to retrieve the location data; in response to the request, transmit the challenge generated for the location data; in response to the challenge, receive another biometric mapping message based on the challenge and re-captured biometric data of the user; match the another biometric mapping message against the stored biometric mapping message; and transmit the location data to the device based on the match (paragraph 76, user wishes to provide alibi, and paragraph 57, alibi includes time-stamped location history).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Joyce, III (U.S. Patent Application Publication Number 2013/0138964), hereinafter referred to as Joyce.
Hansen disclosed techniques for time and location-based user tracking and presence confirmation.  In an analogous art, Joyce disclosed techniques for verification of biometric evidence.  Both systems deal directly with verifying user presence information.
Regarding claim 2, Hansen discloses wherein the generating of the biometric mapping message comprises applying a hash function to the biometric data (paragraph 74, hashing algorithm).
Hansen does not explicitly state applying a hash function to the challenge and the biometric data.  However, hashing user data in such a fashion was well known in the art as evidenced by Joyce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hansen by adding the ability for applying a hash function to the challenge and the biometric data as provided by Joyce (see paragraph 56, combines biometric and challenge, and obtains hash).  One of ordinary skill in the art would have recognized the benefit that managing biometrics in this way would assist in establishing trust in the biometric evidence (see Joyce, paragraph 1).
Regarding claim 11, Hansen does not explicitly state wherein the challenge is randomly generated.  However, generating challenges in such a fashion was well known in the art as evidenced by Joyce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hansen by adding the ability that the challenge is randomly generated as provided by Joyce (see paragraph 42, random number).  One of ordinary skill in the art would have recognized the benefit that managing biometrics in this way would assist in establishing trust in the biometric evidence (see Joyce, paragraph 1).
Regarding claim 14, Hansen discloses wherein the biometric mapping message is generated by applying a hash function to the biometric data (paragraph 74, hashing algorithm).
Hansen does not explicitly state applying a hash function to the challenge and the biometric data.  However, hashing user data in such a fashion was well known in the art as evidenced by Joyce.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hansen by adding the ability for applying a hash function to the challenge and the biometric data as provided by Joyce (see paragraph 56, combines biometric and challenge, and obtains hash).  One of ordinary skill in the art would have recognized the benefit that managing biometrics in this way would assist in establishing trust in the biometric evidence (see Joyce, paragraph 1).

Claims 5, 6, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Tam (U.S. Patent Application Publication Number 2014/0136012).
Hansen disclosed techniques for time and location-based user tracking and presence confirmation.  In an analogous art, Tam disclosed techniques for monitoring use of a vehicle by particular users.  Both systems deal directly with managing user presence information.
Regarding claim 5, Hansen discloses wherein the device is associated with a specific location, and wherein the proof of the presence of the user indicates that the user is associated with the specific location (paragraph 61, specific location).
Hansen does not explicitly state that the specific location is a vehicle.  However, associating a user to a vehicle in such a fashion was well known in the art as evidenced by Tam.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hansen by adding the ability that the specific location is a vehicle as provided by Tam (see paragraph 27, associates user to vehicle).  One of ordinary skill in the art would have recognized the benefit that utilizing position information from personal devices would assist in tracking and monitoring vehicles (see Tam, paragraph 7).
Regarding claim 6, the combination of Hansen and Tam discloses retrieving sensor data from one or more sensors of the vehicle that is generated concurrently with the location data (Tam, paragraph 34, vehicle tracking system); processing the sensor data to determine that the user remained in the vehicle during a time duration associated with the location data (Hansen, paragraph 58, tracks user crossing into or out of established geofence).
Regarding claim 17, Hansen discloses a non-transitory computer readable storage medium including one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform: retrieving sensor data from one or more sensors of a specific location that is generated concurrently with location data generated by one or more location sensors of a device, the vehicle, or a combination thereof (paragraph 82, identifies user at first location at first time period); processing the sensor data to determine that a user remained in the specific location during a time duration associated with the location data (paragraph 58, tracks user crossing into or out of established geofence); and granting or denying the user access to one or more legal rights, one or more products, one or more services, or a combination thereof based on the determination (paragraph 3, litigation purposes, etc.).
Hansen does not explicitly state that the specific location is a vehicle.  However, associating a user to a vehicle in such a fashion was well known in the art as evidenced by Tam.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hansen by adding the ability that the specific location is a vehicle as provided by Tam (see paragraph 27, associates user to vehicle).  One of ordinary skill in the art would have recognized the benefit that utilizing position information from personal devices would assist in tracking and monitoring vehicles (see Tam, paragraph 7).
Regarding claim 18, the combination of Hansen and Tam discloses wherein the location data indicates that the vehicle passed via a contaminated area (Tam, paragraph 60, monitors whether inside or outside of pre-defined zone).
Regarding claim 19, the combination of Hansen and Tam discloses wherein the apparatus is further caused to perform: validating that the vehicle traveled via the contaminated area during the time period based on at least one of (1) sensor data captured at one or more other devices, one or more other vehicles, one or more check points, or a combination thereof, and (2) one or more tasks performed by the vehicle in response to one or more real-time challenges, wherein the user access is granted or denied further based on the validation (Tam, paragraph 128, position information of the device).
Regarding claim 20, the combination of Hansen and Tam discloses wherein the
apparatus is further caused to perform: in response to a receipt of a challenge, generating a biometric mapping message based on the challenge and biometric data of a user (Hansen, paragraph 82, biometric scan); and retrieving the location data by responding to a subsequent receipt of the challenge with another biometric mapping message generated based on the challenge and re-captured biometric data of the user (Hansen, paragraph 86, obtains third indicator of second location), wherein the user access is granted or denied further based on the retrieved location data (Hansen, paragraph 80, presence confirmation).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yocam (U.S. Patent Application Publication Number 2022/0138882) disclosed techniques for verifying an identity and a location of a user.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493